MOVANT, ALFORD JAY WINKFIELD

  FILED A WRIT OF HABEAS CORPUS (WHC)(2)

    ON OR ABOUT MARCH 27, 2015 ON THESE

       STATUTE OF LIMITATION MATTERS

       SAID APPLICATION WAS FILED IN

THE 18TH DISTRICT COURT OF JOHNSON COUNTY

CLEBURNE TEXAS, IN TRIAL CAUSE NO: F-43573.




                                 COURT OF APPEALS
                                       WACO, TEXAS




               (cover-page)
                                                                 AffiIL-.fr-,2015

District Clerk,
David R. Lloyd
Guinn Justice Center

204 S. Buffalo Ave. Ste. 206
P.O. Box 495
Cleburn, Texas 76033-0495
(817) 556-0495

Re: Request for file-mark, Movant's Pro-se Motion for Judicial Notice.
Cause Number: F-43573

Style: Alford J. Winkfield vs State of Texas
Court: 18th District Court of Johnson County, Texas
Honorable John E. Neill Presiding


Dear Mr. Lloyd / Clerk,
     Please find enclosed for filing Movant's Pro-Se Motion for Judicial
Notice w/proposed order & Bench Warrant attachment.

     Movant Winkfield, is requesting for said Motion to be filed with the
18th District Court of Johnson County, Texas for the Honorable Judge:
John E. Neill, considerations of Movant's pleadings therein.




                                                 Sincerely,


                                                 AlMrd J. Winkfiel/, #1664170
                                                 Wynne Unit
                                                 810 FM 2821

                                                 Huntsville, Texas
                                                               77349



     Thank-You, in advance for your time and assistance with this matter.


                                         I.


                        (LET. TO CLK. REQUEST FOR FILE MARK)
                                 CAUSE NO. F-43573


ALFORD J. WINKFIELD,                     §           IN THE 18TH DISTRICT COURT

VS.                                      §           OF JOHNSON, COUNTY

THE STATE OF TEXAS,                      §           TEX\S

TO THE HONORABLE JUDGE OF SAID COURT:

      COMES NOW, Alford J. Winkfield, T.D.C.J No. 1664170 Movant Pro-Se, here-
an-after, to present:
                        MOTION FOR JUDICIAL NOTICE

      "...and moves this Honorable Court to take judicial notice of certain ad
judicative   facts; and in support thereof would show the Honorable Court as
follows:

                              I. STATEMENT OF THE CASE

Briefly,
      The State of Texas vs. Alford J. Winkfield, in the above aforementioned
cause of said Court, for the CHARGE: Agg. Sexual Assault of a Child, the defendant
PLEAD: Guilty & True to two enhancement paragraphs, VERDICT: Guilty, SENTENCE:
"LIFE", T.D.C.J - ID.
                               II. PROCEDURAL HISTORY

      Additional post-conviction proceedings as follows:
APPEAL: Winkfield vs. State    CAUSE NO. 10-10-00394-CR COURT: 10TH District Court
of Appeals JUDGEMENT: "Affirmed", the trial courts Judgement & Sentence, In an
unpublished opinion, September 28, 2011.
DATE: February 1, 2012 FILE-MARK DOCUMENT: Petition for Discretionary Review (PDR)
COURT: Court of Criminal Appeals of Texas     CAUSE NO. PD-1590-11
JUDGEMENT BY COURT: "Refused"

DATE: April 18, 2013 FILE-MARK DOCUMENT: Writ of Habeas Corpus, w/supporting
memorandum of law, as said writ was filed w/COURT: 18th District Court of Johnson
County, Texas, FORWARDED TO: Court of Criminal Appeals of Texas, WHC (l)
Ex Parte Winkfield, WR-79,807-01 (State Habeas, Rec. "S.H.Tr." 199-210)
FILED: April 18,2013

On September 4, 2013 Petitioner Winkfield, sent a "Formal Letter", to the U.S.
District Court,for the Northern District of Texas— Dallas Division, Requesting
permission to file an untimely Federal Petition §2254 (Doc. 3. at l) said Court
allowed Petitioner (30) days to file an amended Federal Petition. (Doc.4)
On October 6, 2013, Petitioner Winkfield, mailed his amended Petition on the
appropriate form w/request for file-mark.

                                        -1-                                   C0PY
ORIGINAL
MMCN RE JUDICIAL NOTICE, Cont.

                            II. PROCEDURAL HISTORY Cont.

     United States District Court— Office of the Clerk, issued Cause No.
3:13-CV-3651-L (BH) Style: Alford J. Winkfield,         vs. William Stephens, Director/
                                 Petitioner                  Respondent, T.D.C.J - ID

On November 12, 2013 U.S. District Court for the Northern District of Texas-
Dallas Division, "dismissed" §2254 Petition w/prejudice, adopting the Magistrate's
Findings, Conclusions, and Recommendations of October 17, 2013.
No. 3:13-CV-3651-L (BH)          "                vs.

                                  III. TEX. R. EVID.   201

     Tex. R. Evid. Rule 201 provides that a trial court may take judicial notice
of adjudicative facts. The Rule further provides that judicial notice is mandatory
when requested by a party and when the trial court is supplied with the necessary
information.

                            TV. JUDICIAL NOTICE REQUESTED

     In this case, the Movant Winkfield' T.D.C.J No. 1664170 request herein that
the Honorable Courts take judicial notice that judicial notice is requested, for
the following adjudicative facts:
                 (1). Defendant Winkfield's charges from 2000, s/be
                 Tex. Penal Code 22.021(a)(2)(B). He was/is charged
                 under 2007 Codes.     Whereas, the alleged crime occurr
                 ed in 2000.     The statue of limitations for Tex. Penal

                 Code 22.021(a)(2)(B) is three (3) years. Ref. Texas
                 Code of Criminal Procedure, Art. 12.01

                 Under the Ex-Post Facto law, they the Courts should
                 have went back to law in 2000 that was in effect at

                 the time of the offense.

                 (2). The date the complaint was signed by the all
                 eged victim, the courts had (90) days to indict. If
                 the complaint was signed in or after 2007 it is sub
                 ject to Ex-Post Facto law. Because, the law changed
                 in 2007.

                 (3).   In the instant case, signed in 2009, it is the
                 subject of the Ex-Post Facto law, which means the 2000
                 law is not the same law created in 2007.

                 All offenses in 2000 such as 22.021(a)(2)(B) state a
                 3-year statue of limitations.

optotmat                                      -?-                                COPY
MOTION KR JUDICIAL WTKE, Gent.

                            IV. JUDICIAL NOTICE REQUESTED
                                            Cont.


                 (4).   In 2000 Texas Penal Code was cited as 22.011(a)
                 (2)(C), a second degree felony. See: (F) of the Penal
                 Code 22.011(A)(1)(f) sets forth how the courts elevated
                 said offense to a first degree felony.

                                 V.   SUBMISSION TO COURT

     Movant Winkfield' submits he has supplied the Court's with the necessary
information for the taking of Judicial Notice. Singleton v. State, 91 S.W.3d 342 (2002)
     Movant is requesting, an opportunity to be heard. Tex. R. Evid, 201 (e)
as he is requesting a "Live Evidentiary Hearing", be afforded to resolve the
issue— of his current sentence, s/be void and illegal.          Further, requesting
that he may be bench warranted from his current place of confinement and appoint
ed counsel for the aforementioned reasons.

                                           PRAYER

     WHEREFORE, PREMISES, CONSIDERED, winkfield Movant Pro-Se, prays that this
Motion be granted, and the Honorable Court take judicial notice of the adjudicative
facts as requested— and the Honorable Court to consider remidial measures sua-
sponte, on it's own accord to correct Movant's unlawfull confinement.
     As, an alternative consider Applicant to draft and submit, a (State) Writ
of Habeas Corpus subsequent writ WHC (2).

DATED ON THIS THE 30 DAY OF April, 2015                 CjJJmJQ. )';A*Jffc//Pr0"Se
        MOVANT, Winkfield* further submits,            Alford
                                                         .ford J. WinkfieM,
                                                                  Winkfield, #1664170
                                                                             4
 for the Hon. John E. Neill presiding Judge's          Wy^e \]nit
 review and considerations, that this Court
 has the authority to correct— said sentence           810 F.M. 2821
 and to issue any order's and or directives            Huntsville, Texas
 to the asst. dist. atty. listed herein, to                         '
 bench warrant— whereas supporting authority                            77349
 is cited as follows: Trial Counsel' failure
 to inform the defendant that the said charges
 were barred by statue of limitations, rendered
 the Guilty plea involuntary.
 U.S. V. Hansel. 70 F.3d 6 (2nd. Cir. 1995)

PLEAD GUILTY: Sept. 14, 2010          (Open Plea of Guilty / Judge)
INDICTED ON: April 8, 2009
CRIME COMMITTED: On or about Feb. 1, 2000
TRIAL BEGAN ON; Sept. 15, 2010


ORIGINAL                                    -3-                                  COPY
                               CAUSE NO. F-43573


ALFORD J. WINKFIELD,                     §         IN THE 18TH DISTRICT COURT

VS.                                      §         OF JOHNSON, COUNTY

THE STATE OF TEXAS,                      §         TEXAS



                                     ORDER


      On the   day of                2015. Came before the Court Movant Winkfield'

Request for Judicial Notice, Whereas, it is after review of Movant's pleadings
therein, Oppossing argument from the State, If any ?
      The Court is of the opinion, that Judicial Notice is hereby:

                         GRANTED     and/or        DENIED


BY AND FOR IN THE INTEREST OF JUSTICE.




                                                   Presiding Judge:
                                                   18th District Court
                                                   Johnson county, Texas




Additional directives are listed as follows:

[BENCH WARRANT]




ORIGINAL                                 -4-                                    COPY
                             CAUSE NO.    F-43573



TO:    THE WARDEN OF WYNNE UNIT,         810 F.M. 2821,
HUNTSVILLE, TEXAS       77349
BENCH WARRANT

SDOEOFTEES
(HMY OF JON9CN

       ALFORD J. WINKFIELD, B/M 5'11%'* DOB:                        T. D.C.J 1664170
SH#                  , a prisoner said to be in your official custody,
has a mandate hearing set in the 18th District Court of Johnson,
County Texas, on                              2015, at                a.m.
       You are therefore requested and directed to deliver to the
bearer hereof,          BOB L. ALFORD         Sheriff of Johnson, County, Texas,
or any of his deputies, the custody of the said ALFORD J. WINKFIELD,
for the purposes and reasons above stated, in order that he may
stand trial for said offense.



       WITNESS MY HAND at Johnson County, Texas this                  day of
                    ,2015
Mart. M. Strahan
Asst. Dist. Atty. / Attorney for State



                                                  JUDGE PRESIDING



ATTEST:

David R. LLOYD
District Clerk
Johnson County, Texas

By:
      Deputy




ORIGINAL                                -5-                                    COPY
                  UNSWORN DECLARATION UNDER PENALTY OF PERJURY

State Law, V.T.C.A. Civ. Prac. & Rem. Code §132.001 - 132.003 / Federal Law §1746

       I, Alford J. Winkfield, T.D.C.J No. 1664170 certify that I am currently

 incarcerated, at the John M. Wynne Unit 810 F.M. 2821 Huntsville, Texas   77349

 Texas Department of Criminal Justice Institutional Division, located in Walker,

 County declare under penalty of perjury that the foregoing is true and correct

 to the best of my knowledge.




 EXECUTED ON THIS THE 30 DAY OF April, 2015.       Ci9Lt,                                   CERTIFICATE OF SERVICE



      I, Alford J. Winkfield, T.D.C.J No. 1664170 certify that I have sent a
"original copy", and "original duplicate", copies of Movant's Pro-Se Motion
for Judicial Notice— via U.S. Mail Postage to the following parties:


District Clerk,                    BY and for:             Honorable: John E. Neill

David R. Lloyd                                             Presiding Judge
Guinn Justice Center                                       18th District Court

204 S. Buffalo Ave. Ste: 206                               of Johnson, County Texas
P.O. Box 495                                               Guinn Justice Center

Cleburn, TX                                            *   Asst. Dist. Atty.
             76033-0495                                    Martin M. Strahan
(817) 556-6841                                             SBOT NO. 00797765

Movant / Defendant                                          204 S. Buffalo, Ste. 209
Alford J. Winkfield, #1664170                              Cleburn, Texas
Wynne Unit                                                                  76033

                                                            (817) 556-6802
Tenth Court of Appeals
Clerk, Sharri Roessier                                 *• FILE MARK SERVICE REQUESTED
McLennan County Courthouse                                 BY DIST. CLK. Lloyd'
501 Washington Ave.
                                                            Abel Acosta, Clerk
Waco, Texas
                                                            Court of Criminal Appeals
             76701-1373
                                                            P.O. Box 12308
(254) 757-5200
                                                            Capitol Station
United States District Court                                Austin, Texas
Office of the Clerk,                                                     78711

Northern District of Texas

1100 Commerce - Room 1452
Dallas, Texas
               75242-1495



DATED ON THIS THEjO DAY OF April, 2015                                                      Pro-Se

C. Dist. Ok, Lloyd' / 18th Dist. Ct.
C. Asst. Dist. Atty. Strahan' * Service requested           Alford J. Winkfie4d, #1664170
   file mark copy by Lloyd'                                 Wynne Unit
C. Ok. Acosta' (COCA)
C. Ok. Roessier (G3A) 10th Dist.                            810 F.M. 2821
C. Movant / Defendant Winkfield'                            Huntsville, Texas       77349
[Enclosures as Stated]
ORIGINAL                                         •7-                                         COPY
Mr.   Alford J.   Winkfield #     1664170
810 FM 2821 Wynne Unit
Huntsville,   Texas    77349-0001                            30 AR?,                        6 i
                                                  Tenth Court of Appeals,
                                                  Clerk,    Sharri       Roessier
                                                  Mc Lennon County Courthouse
                                                  501 Washington Avenue
                                                  Waco,    Texas       76701-1373
                                                                                         RECEiVED
                                                                                                        Li 2015
                                                                                      COURT OF APPEALS 1
                                !-•& i'Oi i 3   r'3i is       lllll,!,-!),],!,)!!,,)!,,!,,,!!,!),,,,,,,),,))!,,!!),,!),,,!!),